     Case 2:21-cr-00106-MCS Document 43-4 Filed 07/12/21 Page 1 of 1 Page ID #:554




 1                   DECLARATION OF AUSA VICTOR A. RODGERS
 2         I, Victor A. Rodgers, declare as follows:
 3         1.     I am one of the attorneys of record representing the government in this
 4   matter.
 5         2.     Attached hereto as Exhibit A is a true and correct copy of Docket No. 27 in
 6   Loe v. United States of America, et al., Case No. 2:21-cv-003348-RGK-MAR, and is
 7   Defendants’ Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure to
 8   State a Claim Upon Which Relief Can Be Granted Pursuant to Fed. R. Civ. P. 12(b)(1)
 9   and 12(b)(6).
10         I declare under penalty of perjury under the laws of the United States of America
11   that the foregoing is true and correct and that this declaration is executed at Los Angeles,
12   California, on July 12, 2021.
13                                                                /s/ ___________
                                                          AUSA VICTOR A. RODGERS
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  18
